Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett, JR (US 3,368,318).
Regarding claim 1, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle, the rectification structure body comprising:
	a rectification section (as shown in the figure below) having a rectification surface (28) configured to rectify airflow from a travelling direction and a back surface (26) opposite to the rectification surface (28) (Col. 3 Lines 46-60);
	a heat input control section (60, 66) connected to the back surface (26) (Col. 5 Lines 42-46; Col. 5 Lines 56-61; columns 60 is a thermally resistive supporting column which controls heat); and 

	wherein the heat input control section (60, 66) is sandwiched between the back surface and the vacuum thermal insulation section (12).

    PNG
    media_image1.png
    482
    949
    media_image1.png
    Greyscale

	Regarding claim 2, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle wherein the vacuum thermal insulation section (as shown in the figure above) has a first surface (16) where the heat input control section (60, 66) is arranged and a side surface connected to an end of the first surface, and wherein the heat input control section is arranged separated by a predetermined distance from the side surface (the vacuum thermal insulation section is a closed structure with side surfaces and the heat input control section is at a fixed distance from side surfaces).

	a rectification plate (as shown in the figure above) having the rectification surface (28); and 
	a strengthening section (as shown in the figure above) connected to the rectification plate and having the back surface (26),
	the strengthening section is a hollow rigid body (Col. 4 Lines 12-15; strengthening section is a hollow body (seen clearly in figures 2-3) with corrugated or convoluted sheet 30 as stiffener element).
	Regarding claim 5, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle wherein the strengthening section is a lattice structure body (rectification plate (as shown in the figure above), back surface (26) and side surfaces (not shown in the figure) together forms a lattice structure body which has plurality of lattice points).
	Regarding claim 6, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle wherein the heat input control section (60, 66) is a hollow rigid body (Col. 5 Lines 43-47).
Regarding claim 7, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle wherein the heat input control section is a lattice structure body (surfaces forming the heat input section is a lattice structure body which has plurality of lattice points). 
Regarding claim 8, Bennet, JR ‘318 teaches (figures 1-3) a rectification structure body of the flying vehicle wherein a plurality of the heat input control sections is connected to the vacuum thermal insulation section (figure 1 shows two heat input control sections).

Regarding claim 10, Bennet, JR ‘318 teaches a flying vehicle comprising the rectification structure body according to claim 1 (Col. 1 Lines 8-13).
Regarding claim 12, Bennet, JR ‘318 teaches a flying vehicle further comprising a wing having the rectification structure body (Col. 1 Lines 8-13; wing is a part of an airframe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet , JR (US 3,368,318).
	Regarding claim 3, Bennett, JR ‘318 teaches the rectification structure body of a flying vehicle but is silent to the heat input control section arranged at a center of the first surface. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the heat input control section at a center of the first surface for the purpose of uniformity in the structure i.e., equidistance from the side surfaces which ensures the impact of the heat input control section is same at both ends of the first surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Bennet, JR ‘318 teaches an invention as described above in claim 10 but it is silent about flying vehicle further comprising a ramjet engine, wherein the ramjet engine comprises an inlet having the rectification structure body. However, Bennet, JR ‘318 teaches the rectification structure body for use in airframe and rocket wall and skin structures which are subjected, across their thickness to extremes of temperatures (Col. 1 Lines 8-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the rectification structure body on the inlet of the ramjet engine. One of ordinary skill in art would recognize that doing so would provide additional thermal insulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/2/2021